 In the Matter Of 'ST. JOHNS TABLE COMPANYandUNITED FURNITUREWORKERS OF AMERICA, LOCAL 417, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-2640.-Decided June 30,1941Jurisdiction:furniture manufacturing industry.'Investigation and Certification of -Representatives:existence of question: Com-pany refused to accord union recognition until such time as it had proof unionrepresented a majority of its employees ; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, excluding executives, plant supervisors, foremen, and office employees;agreement as to.Mr. A. W. Penny,of Muskegon, Mich., for the Company.Mr. Fred M. Breen,of Cadillac, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 8,'1941, United Furniture Workers of America, Local 417,affiliated with the Congress of Industrial Organizations, herein calledthe Union, filed with the Regional Director for the "Seventh Region(Detroit, Michigan) 'a petition alleging that a question affecting commerce had arisen concerning the representation of employees of St.Johns Table Company, Cadillac, Michigan, herein called the Com-pany, and requesting an investigation and certification of representatives pursuant to Section 9 (c) of the National- Labor Relations Act,49 Stat. 449, herein called the Act., On May 29, 1941,, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered.an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On June 4, 1941, the Regional Director issued a notice of hearing,copies of which were duly served, upon the Company and the Union.Pursuant to notice, a hearing was held on June 13, 1941, at Cadillac,33 N. L. R. B., No. 17.85. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan, before Earl R. Cross, the Trial Examiner duly designatedby the Chief Trial. Examiner.The Company and the Union wererepresented and participated in the hearing.Full opportunity to beheard,'to examine and cross-examine witnesses, and to introduceevi-dence bearing on the issues was afforded all parties.. During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSt. Johns Table Company is a Michigan corporation with its'prin-cipal place of business at Cadillac, Michigan, where it is engaged inthe manufacture of furniture.From May 1, 1940, to April, 30,.1941,the Company purchased raw materials valued at approximately, $254,-0627 71 per cent of which were shipped to it from points outside theState of Michigan.During the same period the Company sold finishedproducts valued at about $672,989, approximately 86 per cent of whichwere shipped by it to points outside the State of'Michigan. It admitsthat it is engaged in interstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDitUnitedFurnitureWorkers of America, Local 417,is a labororgani-zation affiliatedwith the Congress of Industrial Organizations. It'admits to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 1, 1941, the Union, claiming to represent a majorityof the Company's employees, requested a conference for the purposesof collective bargaining.The Company denied this request until suchtime as it had proof that the Union represented -a majority of its em-ployees.A statement of the Regional Director, introduced in, evidenceat the hearing, shows that the Union represents a substantial numberof employees in the alleged appropriate unit.?.We find that a question has arisen concerning the representation. of.employees of the Company.T h e e Regional Director reported that 88 persons whose names appeared on the Company's,pay roll for the period immediately preceding May 28, 1941, had signed membership'appli-cation cards in the Union.There are approximately 170 employees in the alleged,appro-priate unit..".:,;;.I .ST., JOHNS TABLE COMPANY.87IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce..V. THE APPROPRIATE UNIT.The Company,and the Union agreed at the hearing, and we find, thatall productionand'maintenance employees of the'Company,excludingexecutives,plant supervisors,foremen, and office employees,consti-tute a unit appropriate for the purposes of collectivebargaining.Wefurther.find that such unit will insure to employeesof the Companythe full benefit of their right to.self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVES`We :find that the question concerning representation which hasarisen can'.best be resolved by an election by secret ballot.The Unionand the Company agreed that, in the event the Board directs an elec-,tion, eligibility to vote shall be determined by the Company's pay roll'of June 16, 1941.We find that the employees of the Company eligibleto vote in the election shall be those employees whose names appearon the Company's pay roll of June 16, 1941, subject to such limitationsand additions as are set forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of St. Johns Table Company, Cadillac, Michi-gan, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding executives, plant supervisors, foremen, and office employees,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to' Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining'with St. Johns Table Company, Cadillac, Michigan, an election bysecret ballot shall be conducted as. early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all, production and maintenance employees of the Companywhose names appear, on the Company's pay roll of. June 16, 1941, in-cluding employees who did not work during such pay-roll period be-cause they were ill or on vacation or in the active military service ortraining of the United States or temporarily laid off, but excludingexecutives, plant supervisors, foremen, office employees, and employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by United Furniture Workers ofAmerica, Local 417, affiliated with the Congress of Industrial Organ-izations, for the purposes of collective bargaining.